          Case 5:20-cv-00942-HE Document 33 Filed 06/08/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JAMES J. WOODFORK,                             )
                                               )
                      Plaintiff,               )
                                               )
vs.                                            )           Case No. CIV-20-942-HE
                                               )
RICK WHITTEN, et al.,                          )
                                               )
                      Defendants.              )

                                           ORDER

        Plaintiff Woodfork, a state prisoner appearing pro se and in forma pauperis, filed

this case alleging that defendants violated his constitutional rights by terminating his ability

to correspond with his brother, an inmate at another state prison facility. Defendant

Whitten is the warden of the James Crabtree Correctional Center where plaintiff is

incarcerated. Defendant Adams is apparently a mail room official at the facility. Both are

sued in their official and individual capacities.

        Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate

Judge Shon T. Erwin for initial proceedings. In the course of those proceedings, plaintiff

moved for summary judgment and the defendants moved to dismiss the claims against

them.     Judge Erwin has issued a Report and Recommendation (the “Report”)

recommending that both motions be denied.

        Plaintiff has not objected to the report, thereby waiving his right to appellate review

of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123

(10th Cir. 2010). As a result, the Report will be adopted as to his summary judgment
          Case 5:20-cv-00942-HE Document 33 Filed 06/08/21 Page 2 of 5




motion. Defendants have objected to the Report, which triggers de novo review of the

matters to which objection has been made.

       According to the parties’ submissions, plaintiff sought and was granted permission

to correspond with his brother, who is an inmate at another Oklahoma correctional facility.1

After his brother sent him a letter saying “I really need a Dott” and referring to a “G.D.”,

plaintiff was informed that his correspondence privileges with his brother were being

terminated and would not be reinstated. Defendants apparently interpreted the references

to “Dott” and “G.D.” as being to a “green dot” card, a form of debit card that is viewed as

contraband by DOC officials.

       Plaintiff contends the termination violated his First Amendment right to free speech

and that his due process rights were violated because he did not receive a disciplinary

hearing before the termination. Further, he challenges the “permanent” termination of his

correspondence privileges on the basis that the applicable rule provides only for a 90-day

suspension for infractions of the rule.

       Defendants’ motion to dismiss contends the complaint failed to state a claim against

them. They suggest the Report, in rejecting their motion, failed to acknowledge the

deference owed to prison officials in maintaining security. It is, of course, true that

substantial deference is owed to prison officials, but that does not mean that all actions by

prison officials are shielded from judicial review. When a prison regulation or practice is



1
 Applicable DOC policy states: “There will be no correspondence between inmates except as
approved in writing by the appropriate facility heads. Such correspondence will be limited to
immediate family members.”
                                               2
          Case 5:20-cv-00942-HE Document 33 Filed 06/08/21 Page 3 of 5




challenged, a federal court must discharge its duty to determine whether constitutional

rights have been violated. Jacklovich v. Simmons, 392 F.3d 420, 426 (10th Cir. 2004). In

making that determination, a court must determine whether the challenged rule or practice

is reasonably related to legitimate penological interests, applying the factors discussed in

Turner v. Safley, 482 U.S. 78 (1987). Here, defendants would have the court weigh those

factors and reach a conclusion in the context of a motion to dismiss. Like the Magistrate

Judge, the court concludes it is premature to determine now whether plaintiff can make out

a constitutional violation by reason of the “permanent” revocation of his correspondence

privileges with his brother.      The rule and practice apparently involved here is more

restrictive of plaintiff’s rights than the correspondence limitations upheld in Turner, and

plaintiff’s allegations are at least sufficient to create a plausible claim.

       Defendants also object that the Report failed to address their assertion of the

qualified immunity defense. That is true, but it is not altogether clear that plaintiff is even

asserting a claim to which the defense would apply. His complaint appears to seek only

injunctive relief — reinstatement of correspondence privileges with his brother — and if

relief of that sort is ultimately warranted, it would presumably result in an order directed

to the defendants in their official capacities. Qualified immunity is not a defense against

claims for injunctive relief against officials in their official capacities. Meiners v. Univ. of

Kansas, 359 F.3d 1222, 1232 (10th Cir. 2004).

       Qualified immunity is, however, a potential defense against claims for monetary

damages against officials in their individual capacities. Here, plaintiff purports to sue

defendants in their individual, as well as official, capacities. If his request for copying

                                                3
         Case 5:20-cv-00942-HE Document 33 Filed 06/08/21 Page 4 of 5




costs is viewed as a request for monetary damages, or if plaintiff’s position somehow

morphs into a request for monetary damages as defendants appear to assume, the qualified

immunity defense would be applicable. Further, the court concludes defendants have

established the defense here as to any claim for monetary relief against them.

              When qualified immunity is raised in a Fed.R.Civ.P. 12(b)(6)
              motion, the plaintiff must carry the burden of establishing that
              the defendant violated clearly established law. Thus, the
              plaintiff must identify a clearly established statutory or
              constitutional right of which a reasonable person would have
              known, and then allege facts to show that the defendant’s
              conduct violated that right.

Lybrook v. Members of Farmington Mun. Schs. Bd. of Educ., 232 F.3d 1334, 1337 (10th

Cir. 2000) (quotations and citation omitted).

       Here, plaintiff has not identified a clearly established constitutional right of which

defendants would have known. As noted above, regulations limiting the rights of prisoners

to send and receive mail are permissible if they are “reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Further, the court must

afford “considerable deference to the determinations of prison administrators who, in the

interest of security, regulate the relations between prisoners and the outside world.”

Thornburgh v. Abbott, 490 U.S. 401, 408 (1989). Even if, as against these deferential

standards, plaintiff can ultimately establish that permanent deprivation of correspondence

privileges with his brother violated his rights, that does not translate into meeting the

“clearly established” element.    Plaintiff has not cited any case which suggests that

terminating privileges in these circumstances — where correspondence arguably relates to

matters viewed by the prison as contraband — is plainly illegal. As a result, the qualified

                                                4
          Case 5:20-cv-00942-HE Document 33 Filed 06/08/21 Page 5 of 5




immunity defense applies and precludes any claim against the defendants in their

individual capacities.

       Accordingly, the Report is ADOPTED as modified here. Plaintiff’s motion for

summary judgment [Doc. #21] is DENIED. Defendant’s motion to dismiss [Doc. #20] is

GRANTED insofar as plaintiff seeks money damages or other relief against defendants in

their individual capacities but is otherwise DENIED. Left for resolution is plaintiff’s

request for injunctive relief reinstating his right to communicate with his brother. This

matter is re-referred to Judge Erwin for further proceedings consistent with this order.

       IT IS SO ORDERED.

       Dated this 8th day of June, 2021.




                                             5
